Exhibit 10.32

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of October 6, 2006 (the “Effective Date”) by and between
GREENWICH CAPITAL FINANCIAL PRODUCTS, INC., a Delaware corporation (together
with its successors and assigns, the “Mortgagee”), and TIVO INC., a Delaware
corporation (hereinafter, collectively the “Tenant”), with reference to the
following facts:

A. BIXBY TECHNOLOGY CENTER, LLC, a Delaware limited liability company, whose
address is 1200 Newport Center Drive, Suite 120, Newport Beach, CA 92660 (the
“Landlord”) owns fee simple title or a leasehold interest in the real property
described in Exhibit “A” attached hereto (the “Property”).

B. Mortgagee has made or intends to make a loan to Landlord (the “Loan”).

C. To secure the Loan, Landlord has or will encumber the Property by entering
into a mortgage or deed of trust in favor of Mortgagee (as amended, increased,
renewed, extended, spread, consolidated, severed, restated, or otherwise changed
from time to time, the “Mortgage”) to be recorded in the Office of the
Clerk-Recorder for the County of Santa Clara, State of California.

D. Pursuant to the Lease effective October 6, 1999 and as amended, February 1,
2006, (the “Lease”), Landlord demised to Tenant a portion of the Property
consisting of the following (the “Leased Premises”): Building D & E, consisting
of 127,124 rentable square feet.

E. Tenant and Mortgagee desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.

NOW, THEREFORE, for good and sufficient consideration, Tenant and Mortgagee
agree:

1. Definitions. The following terms shall have the following meanings for
purposes of this Agreement.

a. Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Mortgagee of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which a Mortgagee becomes owner
of the Property; or (iii) delivery by Landlord to Mortgagee (or its designee or
nominee) of a deed or other conveyance of Landlord’s interest in the Property in
lieu of any of the foregoing.

b. Former Landlord. A “Former Landlord” means Landlord and any other party that
was landlord under the Lease at any time before the occurrence of any attornment
under this Agreement.



--------------------------------------------------------------------------------

c. Offset Right. An “Offset Right” means any right or alleged right of Tenant to
any offset, defense (other than one arising from actual payment and performance,
which payment and performance would bind a Successor Landlord pursuant to this
Agreement), claim, counterclaim, reduction, deduction, or abatement against
Tenant’s payment of Rent or performance of Tenant’s other obligations under the
Lease, arising (whether under the Lease or under applicable law) from Landlord’s
breach or default under the Lease.

d. Rent. The “Rent” means any fixed rent, base rent or additional rent under the
Lease.

e. Successor Landlord. A “Successor Landlord” means any party that becomes owner
of the Property as the result of a Foreclosure Event.

f. Termination Right. A “Termination Right” means any right of Tenant to cancel
or terminate the Lease or to claim a partial or total eviction arising (whether
under the Lease or under applicable law) from Landlord’s breach or default under
the Lease.

g. Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.

2. Subordination. The Lease, as the same may hereafter be modified, amended or
extended, shall be, and shall at all times remain, subject and subordinate to
the terms conditions and provisions of the Mortgage, the lien imposed by the
Mortgage, and all advances made under the Mortgage. Notwithstanding the
foregoing, Mortgagee may elect, in its sole and absolute discretion, to
subordinate the lien of the Mortgage to the Lease.

3. Nondisturbance, Recognition and Attornment.

a. No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is not
in default under the Lease beyond any applicable grace or cure periods (an
“Event of Default”), Mortgagee shall not terminate or disturb Tenant’s
possession of the Leased Premises under the Lease, except in accordance with the
terms of the Lease.

b. Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease; (ii) Tenant shall recognize and attorn to Successor
Landlord as Tenant’s direct landlord under the Lease; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms, between Successor Landlord and Tenant. Tenant hereby acknowledges notice
that pursuant to the Mortgage and assignment of rents, leases and profits,
Landlord has granted to the Mortgagee an absolute, present assignment of the
Lease and Rents which provides that Tenant continue making payments of Rents and
other amounts owed by Tenant under the Lease to the Landlord and to recognize
the rights of Landlord under the Lease until notified otherwise in writing by
the Mortgagee. After receipt of such notice from Mortgagee, the Tenant shall
thereafter make all such payments directly to the Mortgagee or as the Mortgagee
may otherwise direct. Landlord consents to the foregoing and waives any right,
claim or demand which Landlord may have against Tenant by reason of such
payments to Mortgagee or as Mortgagee directs.

 

2



--------------------------------------------------------------------------------

c. Further Documentation. The provisions of this Article 3 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
ten (10) days of such request.

d.

4. Miscellaneous.

a. Notices. Any notice or request given or demand made under this Agreement by
one party to the other shall be in writing, and may be given or be served by
hand delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested or by telefax transmission, with the original
machine-generated transmit confirmation report as evidence of transmission.
Notice deposited in the mail in the manner hereinabove described shall be
effective from and after the expiration of three (3) days after it is so
deposited; however, delivery by overnight courier service shall be deemed
effective on the next succeeding business day after it is so deposited and
notice by personal service or telefax transmission shall be deemed effective
when delivered to its addressee or within two (2) hours after its transmission
unless given after 3:00 p.m. on a business day, in which case it shall be deemed
effective at 9:00 a.m. on the next business day. For purposes of notice, the
addresses and telefax number of the parties shall, until changed as herein
provided, be as follows:

 

i.

  If to the Mortgagee, at:   Greenwich Capital Financial Products, Inc.   600
Steamboat Road   Greenwich, Connecticut 06830   Attn: Mortgage Loan Department  
Telecopy No.: (203) 618-2052

ii.

  If to the Tenant, at:   TiVo, Inc.   2160 Gold Street Alviso, California 95002
  Attn: General Counsel   Telecopy No.: (408) 519-5333

b. Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Mortgagee assigns the Mortgage, then upon delivery to Tenant of
written notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.

 

3



--------------------------------------------------------------------------------

c. Entire Agreement. This Agreement constitutes the entire agreement between
Mortgagee and Tenant regarding the subordination of the Lease to the Mortgage
and the rights and obligations of Tenant and Mortgagee as to the subject matter
of this Agreement.

d. Mortgagee’s Rights and Obligations. Except as expressly provided for in this
Agreement, Mortgagee shall have no obligations to Tenant with respect to the
Lease.

e. Interpretation; Governing Law. The interpretation, validity and enforcement
of this Agreement shall be governed by and construed under the internal laws of
the State in which the Leased Premises are located, excluding such State’s
principles of conflict of laws.

f. Amendments. This Agreement may be amended, discharged or terminated, or any
of its provisions waived, only by a written instrument executed by the party to
be charged.

g. Due Authorization. Tenant represents to Mortgagee that it has full authority
to enter into this Agreement, which has been duly authorized by all necessary
actions. Mortgagee represents to Tenant that it has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.

h. Execution. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original and all of which together shall constitute
one and the same instrument.

[THIS SPACE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Mortgagee and Tenant have caused this Agreement to be
executed as of the date first above written.

 

MORTGAGEE:

GREENWICH CAPITAL FINANCIAL

PRODUCTS, INC.,

a Delaware corporation

By:

 

/s/ David Kennard

Name:

  David Kennard

Title:

  Managing Director

TENANT:

TIVO INC.

a Delaware corporation

By:

 

/s/ Steven Sordello

Name:

  Steven Sordello

Title:

  Chief Financial Officer

 

5



--------------------------------------------------------------------------------

LANDLORD’S CONSENT

Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Mortgagee under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.

 

LANDLORD:

BIXBY TECHNOLOGY CENTER LLC.,

A Delaware limited liability company

By:

 

/s/ James Wolford

  James Wolford, Authorized Representative

Dated: Dec. 18, 2006

 

6



--------------------------------------------------------------------------------

MORTGAGEE’S ACKNOWLEDGMENT

STATE OF CALIFORNIA

COUNTY OF ORANGE

On the 6th day of October in the year 2006 before me, the undersigned, a Notary
Public in and for said state, personally appeared David B. Kennard, proved to me
on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

/s/ Ella C. Encoy

Ella C. Encoy

Notary Public

My Commission expires: April 17, 2010

 

7



--------------------------------------------------------------------------------

TENANT’S ACKNOWLEDGMENT

STATE OF CALIFORNIA

COUNTY OF SANTA CLARA

On the 14th day of December in the year 2006, before me, the undersigned, a
Notary Public in and for said state, personally appeared Steven Sordello, proved
to me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

 

/s/ Diane G. Harrison

Diane G. Harrison

Notary Public

My Commission expires: November 7, 2008

 

8



--------------------------------------------------------------------------------

LIST OF EXHIBITS

If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.

Exhibit “A” – Legal Description of the Land

 

9